Citation Nr: 1635635	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  07-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to a disability rating greater than 10 percent for service-connected healed fracture of mid shaft left clavicle prior to June 5, 2009 and greater than 20 percent since June 5, 2009.

5.  Entitlement to a disability rating greater than 20 percent for service-connected lumbosacral degenerative disc disease.

6.  Entitlement to a disability rating greater than 10 percent for service-connected patellar tendonitis and degenerative joint disease, right knee.

7.  Entitlement to a disability rating greater than 10 percent for service-connected patellar tendonitis and degenerative joint disease, left knee.

8.  Entitlement to an initial compensable disability rating for service-connected pseudofollicultitis barbae (PFB).

9.  Entitlement to special monthly compensation (SMC) based on regular aid and attendance and/or housebound status.

10.  Entitlement to specially adapted housing or special home adaptation.

11.  Entitlement to a specially adapted automobile or adaptive equipment for an automobile.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from June 1972 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2006, May 2013, and April 2014 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.  

A September 2006 rating decision denied entitlement to service connection for depression and denied a disability rating greater than 10 percent for a healed fracture of the mid-shaft of the left clavicle.  In October 2008, the Veteran testified during a Board hearing before a retired Veterans Law Judge (VLJ).  A transcript is of record.  The Veteran was later informed that the VLJ that presided over his hearing was no longer employed by the Board and, that he had a right to another hearing conducted by a VLJ who will ultimately decide his appeal.  See 38 C.F.R. § 20.707.  

In January 2009, the Board remanded the claim for further development and in April 2010, the RO increased the disability rating for the service-connected left clavical disability to 20 percent, effective June 5, 2009.  The Veteran has not expressed satisfaction with this grant and the increase did not date back to the receipt of his claim.  Accordingly, the issue remains in appellate status.  See AB v. Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In an April 2012 decision the Board granted service connection for a psychiatric disorder.  In a September 2013 rating decision, the RO implemented that decision and assigned a 100 percent disability rating for depressive disorder, effective June 13, 2006.  This action constituted a full grant of the benefits sought, and the claim for service connection for depressive disorder is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

These claims were most recently before the Board in December 2015 at which time they were remanded to schedule a videoconference Board hearing.  That hearing was held before the undersigned VLJ in April 2016 and a transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to increased ratings for left clavicle fracture residuals, lumbar disc disease, bilateral knee disabilities, and PFB as well as entitlement to SMC, specially adapted housing/special home adaption, specially adapted automobile/adaptive equipment, and TDIU are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained a right ankle injury in service, but his current right ankle sprain residuals with instability did not manifest in service and is not otherwise related to his military service, to include the injury therein.

2.  The Veteran has not been diagnosed with residuals of a TBI at any time during the pendency of the appeal.

3.  Hepatitis C was not present in service, or until many years after service, and is not related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for residuals of TBI are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated June 2006, May 2008, January 2013, April 2013, May 2013, December 2013, and February 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records, including Social Security Administration records, have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

VA examinations were provided in August 2012, September 2012, and November 2014.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the examinations are adequate, as they are based upon a review of the claims file and a thorough examination of the Veteran.  Additionally, the opinions provided were supported by sufficient rationale.  The Veteran has not alleged any prejudice caused by a deficiency in these examinations.  Accordingly, there is adequate medical evidence of record to make a determination in this case.  

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the Board hearing, the undersigned noted the issues on appeal an elicited testimony regarding existence of the disabilities and their relationship to incidents during service.  Therefore, the duties were met. See Bryant, 23 Vet. App. at 497. Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.

Law and Analysis

The Veteran seeks service connection for a right ankle disorder, TBI residuals, and hepatitis C.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


I.  Right Ankle Disorder

The Veteran seeks service connection for a right ankle disorder that he asserts is directly related to an injury sustained during military service.

In the service entrance Report of Medical History, the Veteran denied swollen nor painful joints.  In the March 1972 Report of Medical Examination, there was normal clinical evaluation of the lower extremities.  Service treatment records confirm that in April 1975, the Veteran was evaluated treated after being struck on the right ankle by a metal object.  There was no evidence of injury to the ankle and there are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining two years in service.  In a November 1979 Report of Medical History, the Veteran denied swollen or painful joints. 

The post-service record is extensive, covering the period from 1985 to 2015 and shows that the Veteran did seek regular medical care for various conditions, most notably his left clavicle, low back, right shoulder, cervical spine, carpal tunnel syndrome, uncontrolled diabetes, peripheral neuropathy, and depression.  

In a March 2006 VA record, there was bilateral foot pain that radiated to above the ankles.  In a December 2006 VA record, the Veteran reported ankle pain.  In a June 2008 VA record, the Veteran reported ankle pain.  In an April 2009 VA record, the Veteran reported a swollen right ankle with skin abrasion.  He didn't remember injuring the area.  The assessment was cellulitis.  In an August 2010 VA record, the Veteran reported chronic ankle pain.  A July 2012 VA record noted an ankle x-ray was unremarkable.  

The Veteran underwent VA examination in August 2012.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's documented history of right ankle injury was also noted.  Following examination of the Veteran, the examiner concluded there was no nexus between the right ankle injury in the military service and the current residuals of right ankle sprain with instability.  As rationale for his opinion, he noted that the Veteran had a normal physical exam of the right ankle after his injury.

The Board finds that service connection for a right ankle disorder is not warranted.  Although there is an in-service incident and a current disability, the Board finds that there is no nexus between the two.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  

First, the Board finds there is a gap between service and any right ankle symptoms.  The Veteran denied swollen or painful joints at service discharge, and ankle complaints do not arise in VA treatment records until the 2000s.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran now reports that he experienced ongoing right ankle pain and that he first sought treatment in 1980, the Board finds these statements competent but not significantly credible.  This is because the Veteran's statements reporting a long history of right ankle pain are contradicted by past records in which he appears to have reported all of his existing orthopedic conditions without mentioning any problems related to his right ankle.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Second, the only medical opinion of record demonstrates that the current disability is not related to the in-service incident.  The 2012 VA opinion is highly probative in that it is based upon a complete review of the Veteran's claims file and supported by adequate rationale.  The VA examiner considered the Veteran's documented history of in-service right ankle injury, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current right ankle symptoms began as a result of the in-service injury.  The examiner had sufficient facts and data before him and as a result was able to fully address the question as to the origin of the Veteran's current right ankle sprain residuals with instability and its relationship to his military service.  Moreover, the claims folder contains no competent medical evidence refuting this opinion. 

To the extent the Veteran's statements purport to provide a nexus opinion between his current right ankle disability and service, the Board notes determining the etiology of the right ankle pain (as distinguished from merely reporting the presence of symptoms) is not a simple question, as there are multiple potential causes of the Veteran's right ankle symptoms.  Ascertaining the etiology of an ankle disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact previous injuries have on the ankle for a determination as to diagnosis and causation.  The Veteran has not established that his current right ankle sprain residuals and instability is related to his military service, only believing instead there must be some correlation because he was evaluated for a right ankle injury while in service.  But this leap would require ignoring that the Veteran did not report any right ankle difficulties upon service discharge and the significant lapse in time between service and post-service medical treatment, which the VA examiner clearly considered outweighs the acute and transient nature of the in-service injury.  In this case, the facts are complex enough that the Veteran's current assertions of right ankle symptoms are not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  

As the preponderance of evidence is unfavorable to the claim, the criteria for service connection have not been met and the Veteran's claim is denied.

II.  TBI Residuals

The Veteran seeks service connection for residuals of a TBI that he asserts is directly related to a head trauma sustained during his period of active duty service.  He testified that he was hit by a 3-4 foot high steel cargo hatch.  He states that he was wearing his helmet at the time and did not lose consciousness, but was seen in sick call for headaches the following day.  He also reported another occasion when he was involved in a motor vehicle accident.  Currently he complains of mild memory loss, moderately impaired judgment, occasional disoriented, headaches, irritability and confusion.  See April 2016 Board Hearing Transcript; see also C&P Examination, dated November 2014.  

However in this case, the primary impediment to a grant of service connection here is the absence of evidence of a current disability.  Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have TBI residuals at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service treatment records include an August 1974 entry that is consistent with the Veteran's contentions, documenting headaches after a biking accident.  There was a laceration injury to the left eye, but no indication of loss of consciousness.  The remaining records show that no additional head injuries/trauma or residual neurological symptoms are noted.  Although in May 1979, the Veteran was treated for multiple contusions and abrasions after being hit by car while crossing the street, there were no specific complaints or findings pertaining to the head or of head injury.  The Veteran continued to serve without limitation or incident until his separation in November 1979 and specifically denied frequent/severe headaches, dizziness, or head injury.  

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute headache symptoms or other head injury residuals in the immediate years after his separation from service in 1979.  Although the Veteran claims to now experience ongoing headaches and other related cognitive problems, there is no objective medical evidence that he is currently being treated for any cognitive impairment or TBI residuals.  Headaches have been noted in his VA treatment records in the 2000s.  He did report chronic headaches or intermittent headaches for a long time.  

A September 2012 VA examination was conducted.  He reported three head injuries, the first occurring in the 1973-74 while bicycling when he hit a fence.  On another occasion he was inside a military vehicle that hit a bump causing the back hatch to hit the back of his head and the third occurred in October 1979 when he was hit by a vehicle while crossing the street.  The examiner concluded that despite the Veteran's reports of chronic headaches, he did not see any residuals from his head injuries during service.  Referring to service treatment records, he noted that headaches are mentioned only once, following the in-service biking accident, with other reports of headaches linked to viral syndromes.  Also at his separation physical in November 1979, the Veteran did not report frequent or severe headaches. 

A VA examination was conducted in November 2014.  The examiner reviewed the claims file and noted the Veteran's reported history of concussive events while on active duty.  He noted complaints of mild memory loss, headaches, irritability, and confusion, but also determined that the Veteran had no complaints of problems with social interaction, attention, concentration, or executive function.  Judgment, motor activity, and visual-spatial orientation were all normal.  The Veteran was able to communicate well with spoken and written language and his level of consciousness was normal.  The VA examiner determined that based on a lack of documentation of a significant closed head injury or of any clinical residuals of TBI documented in his active duty health record, there is nothing in the current mental status examination that suggests a residual dysfunction from TBI.  Referring to service treatment records the examiner noted that at separation the Veteran denied frequent or severe headaches.  In addition, according to VA records, the Veteran's headache issue initially began in the 2000s.  The examiner noted the Veteran's complaints of headaches, irritability and confusion were not residuals of a head injury, but rather were due to alcohol abuse and diabetes.  

The Board finds that service connection is not warranted in this case.  The most probative evidence of record demonstrates that there is no current disability - no residuals of a TBIU.  The Veteran is competent to report memory problems and headaches - but these complaints are not equivalent to a diagnosis of TBI.  The Veteran does not have the medical expertise to make such a diagnosis as it is no capable of lay observation.  Moreover during VA examinations, neither examiner found sufficient clinical evidence to warrant a diagnosis of TBI or residuals thereof.  In fact, the most recent examiner attributed the Veteran's symptoms to alcohol abuse and diabetes.  These examination reports are unrebutted by any other medical evidence to the contrary.  Accordingly, the Board has no basis on which to award service connection for these symptoms.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

III.  Hepatitis C

The Veteran is seeking service connection for hepatitis C, which he states was diagnosed 20 years ago, after an attempt to donate blood.  See August 2012 VA examination report.  He has asserted sharing water from canteens during service as his sole risk for exposure. 

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified several "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercings, and acupuncture.  It was concluded, that although transmission with air gun injectors is biologically possible, there is no scientific evidence documenting such transmission and that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

Service treatment records are entirely negative for any reference to symptoms associated with what is now known as hepatitis C and are also unremarkable for common risk factors associated with hepatitis C.  There is no evidence that the Veteran underwent any blood transfusions, surgeries, tattoos, piercings, had intravenous drug use, or engaged in high risk sexual activity while in service, and he denies the same.  

The Veteran underwent VA examination in August 2012.  The report reflects the examiner interviewed the Veteran, reviewed the claims file in its entirety, and assessed the Veteran's risk factors.  The Veteran was afforded a VA examination in August 2012, where he denied all common hepatitis C risk factors.  The examiner then determined that it was less likely as not that the Veteran's hepatitis C was incurred in or caused by active service.  Referring to a Hepatology clinic note dated in August 2012, the examiner indicated the Veteran may have been exposed via unprotected sex as he denied other modes of transmission.  He explained that the history of venereal disease indicates increased risk for other sexually transmitted diseases including hepatitis, and that exposure could have happened any time before, during, or after military service.

Based on the foregoing, the Board is unable to attribute the Veteran's hepatitis C to his military service.  The Veteran has consistently reported leading a life which is essentially free of the known and most common risk factors for hepatitis C infection, and that he believes that the most likely source for his infection was sharing canteens during service.  Assuming the Veteran may very well have shared canteens in service, there is no indication he received a transmission of contaminated blood in that capacity.  Sharing canteens is not a recognized medical-causing factor for hepatitis C infection, but rather as has been noted above, hepatitis is spread when a person comes in contact with contaminated blood, through blood transfusions, shared needles, sexual contact, etc.  Here the evidence supporting such a finding is entirely speculative in nature and the Board cannot grant the Veteran service connection for hepatitis C infection on the basis of speculation.  

Moreover, the VA opinion, rests on an objectively documented and known risk factor for hepatitis C exposure, that is, the Veteran's history of unprotected sex (high risk sexual activity) as opposed to what is a theoretically possible risk factor of sharing canteens.  The VA examiner reasoned that the Veteran was first diagnosed with hepatitis C post-service, in 2002, and was not exposed to any in-service risk factor.  This is a factually accurate history that the VA examiner relied upon that is also consistent with the Board's factual findings in this case.  Further, the Veteran has not alleged any in-service risk factors to which a medical opinion could relate the currently diagnosed hepatitis C.  The Veteran has not provided a medical opinion to the contrary. 

As a lay person, the Veteran is competent to report any hepatitis C symptoms and risk factors he has experienced at any given time; however, under the specific facts of this case that show no in-service risk factors or symptoms and no hepatitis C symptoms for many years after service, the Veteran does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current hepatitis C and active service, to include any in-service risk factors.  Such an opinion as to causation of hepatitis C relies primarily on medical knowledge of the etiology of liver disorders and is a complex medical etiological question diagnosed primarily by clinical testing.  Such observations and testing are not amenable to observation by a lay person, and additionally involve understanding of complex processes of the liver to diagnose and assess etiology.  The question of the etiology of such a complex disability as hepatitis C, which involves the ruling in or out of multiple potential etiologies, is too complex to be addressed by a layperson.  See Davidson supra; Woehlaert supra.  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right ankle disorder is denied.

Service connection for residuals of TBI is denied. 

Service connection for hepatitis C is denied.  


REMAND

The Veteran is seeking higher disability ratings for his service connected left clavicle fracture residuals, lumbar spine disc disease, bilateral knee disabilities and PFB. 

First, remand is required regarding the increased evaluation claims for current examinations.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  AT the 2016 Board hearing, the Veteran testified to symptoms that indicate a worsening of these disabilities since his last VA examinations in 2014.  Accordingly, remand is required.  

The Board thus finds that the claim for TDIU is inextricably intertwined with the increased rating claims.  A positive decision on any of the above increased rating claims could have a significant impact upon his claim for TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

The Board also finds that the issues of entitlement to SMC, specially adapted housing/home adaption, and specially adapted automobile/adaptive equipment are also inextricably intertwined with the increased rating claims.  These issues are predicated on a demonstration of the loss or loss of use of one or both lower extremities and the evidence demonstrates that the Veteran has, at various times, required assistive devices for ambulation including a walker and a wheelchair.  Currently the Veteran is service connected for low back, rated as 20 percent disabling and bilateral knee disabilities - each rated as 10 percent disabling.  However there are other current disorders, such as diabetes mellitus, peripheral neuropathy, and carpal tunnel syndrome, which are not currently service connected.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records pertaining to treatment of his service-connected disabilities since the November 2014 VA examinations, to include a 2015 MRI of the knees.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity of his service-connected left shoulder, low back, and bilateral knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the service-connected left shoulder, low back, and bilateral knee disabilities.  The appropriate Disability Benefit Questionnaire must be utilized.  The examiner must comment on the impact of the Veteran's left shoulder, low back, and bilateral knee disabilities on his employment and activities of daily life.  

4.  After conducting the preceding development, provide the Veteran an appropriate VA examination of his service-connected PFB, to determine its current severity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner should report all signs and symptoms necessary for rating the Veteran's service connected PFB under the rating criteria.  The examiner should specify the areas of Veteran's body affected by his skin disorder, the percentage of his body affected, the types of medications prescribed to treat his skin disorder, and the length of such courses of treatment.  This VA examination should further include a statement of the effect of the Veteran's PFB on his occupational functioning and daily activities.

5.  After the above development has been conducted, provide the Veteran a VA examination to determine his entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound, specially adapted housing, a special home adaptation grant, and specially adapted automobile or adaptive automobile equipment. Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

First, regarding the special monthly compensation claim, the examiner must provide an opinion as to whether the Veteran is permanently bedridden, has such significant disabilities as to be in need of regular aid and attendance, or is permanently housebound by reason of service-connected disabilities alone. 

Second, regarding the specially adapted housing and special home adaptation grant claims, the examiner must provide an opinion as to whether service-connected disabilities alone are responsible for:  (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (5) the loss or loss of use of both hands; or (6) blindness in both eyes, having only light perception, or blindness in both eyes with 5/200 visual acuity or less.

Third, regarding the specially adapted automobile or adaptive equipment, the examiner must provide an opinion as to whether service-connected disabilities alone are responsible for:  (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of the vision of both eyes to a specified degree; or (4) ankylosis of one or both knees or one or both hips. 

6.  After any additional records are associated with the claims file, and after all the other examinations have been conducted and associated with the claims file, provide the Veteran a VA social and industrial survey by a VA social worker or other appropriate personnel.  The examiner must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The examiner must comment on the Veteran's day to day functioning and the degree of social and industrial impairment due to his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work, quitting, or firing.  The purpose of the social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The social worker must not consider the Veteran's age and any nonservice-connected disorders.  The social worker is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.  Although the Veteran is service-connected for depressive disorder, the examiner shall only consider the following service-connected disabilities:  healed fracture of the mid-shaft left clavicle; lumbosacral degenerative disk disease; left and right knee patellar tendonitis and degenerative joint disease; and PFB.

7.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


